Filed:   June 3, 1997


                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                            No. 95-4019
                        (CA-93-2269-3-21BD)



John D. Arnold,

                                           Petitioner - Appellant,

          versus

Parker Evatt, etc., et al,

                                          Respondents - Appellees.




                             O R D E R


     The Court amends its opinion filed May 14, 1997, as follows:

     On page 10 -- The sentence at the top of page 10 is a continu-
ation of the paragraph on page 9, not a new paragraph.

     On page 16, footnotes 62, 63 and 64 are corrected to read,

respectively, "494 U.S. 433 (1990)," "486 U.S. 367 (1988)," and 66
F.3d at 1364."

                                      For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                    Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHN D. ARNOLD,
Petitioner-Appellant,

v.

PARKER EVATT, Commissioner,
                                                               No. 95-4019
South Carolina Department of
Corrections; T. TRAVIS MEDLOCK,
Attorney General, State of South
Carolina,
Respondents-Appellees.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
William B. Traxler, Jr., District Judge.
(CA-93-2269-3-21BD)

Argued: September 25, 1996

Decided: May 14, 1997

Before RUSSELL, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Russell wrote the opinion, in
which Judge Niemeyer and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Edmund Heyward Robinson, Cambridge, Massachusetts;
Michael Patrick O'Connell, Assistant Federal Public Defender,
Charleston, South Carolina, for Appellant. Lauri J. Soles, Assistant
Attorney General, Columbia, South Carolina, for Appellees. ON
BRIEF: Charles Molony Condon, Attorney General, Donald J.
Zelenka, Assistant Deputy Attorney General, Columbia, South Caro-
lina, for Appellees.

_________________________________________________________________

OPINION

RUSSELL, Circuit Judge:

In the early morning hours of April 12, 1978, cousins John Arnold
and John Plath, who were in their early twenties, along with their
respective eleven-year-old and seventeen-year-old girlfriends, Carol
Ullman and Cindy Sheets, borrowed a friend's car and went looking
for wild mushrooms. During their search they encountered farm
worker Betty Gardner as she walked along the side of the road. Gard-
ner hitchhiked a ride with the two couples, who took her to her broth-
er's home. Gardner then asked if the group would take her to work,
but they refused and drove off. However, testimony indicated Arnold
suggested they go back and kill Gardner because he"didn't like nig-
gers." They then went back, picked Gardner up, and took her to a
remote wooded area near a garbage dump.

When Gardner attempted to leave, Arnold told her that she was not
going anywhere, kicked her in the side, and knocked her down. Gard-
ner was alternately sexually assaulted, urinated on, stomped, beaten
with a belt, hit with a jagged bottle, stabbed with a knife, and choked
with a garden hose. All four persons at one time or another partici-
pated in physically assaulting Gardner. Testimony also indicated
Arnold dragged Gardner into the woods to complete her murder,
which he did by strangling her with the garden hose, getting leverage
by putting his foot on her neck. Arnold then carved"KKK" into Gard-
ner's body in an attempt to mislead law enforcement. As it turned out,
Gardner's body was not found until Sheets' involvement came to light
and she provided law enforcement with the location of Gardner's
decomposed remains.

Arnold and Plath were indicted in the Beaufort County Court of
General Sessions on charges of murder and kidnapping. After a jury

                    2
trial, they were convicted on February 6, 1979. Both defendants were
sentenced to death by electrocution.

Arnold appealed to the South Carolina Supreme Court which
affirmed his conviction, but remanded the case for resentencing
because of improper prosecutorial argument.1 At the resentencing
trial, the new jury found Arnold guilty of committing the murder
while in the commission of kidnapping and recommended the death
penalty. In January 1984, the South Carolina Supreme Court affirmed
Arnold's death sentence.2 The United States Supreme Court subse-
quently denied Arnold's petition for writ of certiorari, with two Jus-
tices dissenting based on Arnold's Sixth Amendment claim regarding
the jury view of the crime scene.3 Arnold filed an application for post-
conviction relief in the Beaufort County Court of Common Pleas in
November, 1984. An evidentiary hearing resulted in an order denying
his application. Arnold then filed a petition for writ of certiorari to the
South Carolina Supreme Court, which the court denied.

In 1988, however, the United States Supreme Court granted a writ
of certiorari and remanded the case to the Beaufort County Court of
Common Pleas for reconsideration on the issue of the trial court's
implied malice instruction.4 On remand, the court denied the applica-
tion for post-conviction relief, holding that the malice instruction did
not include an impermissible presumption, or alternatively, any error
was harmless. Arnold made a number of subsequent motions to
amend his application which, following another hearing in 1990, the
court denied as meritless or untimely. Arnold appealed the denial of
post-conviction relief to the South Carolina Supreme Court. The court
concluded that under United States Supreme Court precedent the
implied malice instruction was harmless error.5 The United States
Supreme Court denied another petition for writ of certiorari in 1993.6
_________________________________________________________________

1 State v. Plath, 284 S.E.2d 221 (S.C. 1981).

2 State v. Plath, 313 S.E.2d 619 (S.C. 1984).

3 Arnold v. South Carolina, 467 U.S. 1265 (S.C. 1984).

4 Arnold v. South Carolina, 484 U.S. 1022 (1988).

5 Arnold v. State, 420 S.E.2d 834 (S.C. 1992).

6 Arnold v. South Carolina, 507 U.S. 927 (1993).

                     3
On August 31, 1993, Arnold presented a petition for writ of habeas
corpus by a person in state custody in the United States District Court
for the District of South Carolina. The United States Magistrate
Judge, after hearing oral arguments on the petition and all intervening
motions, recommended the district court deny the petition. After
objections, the United States District Judge entered an order, filed
September 29, 1995, adopting the findings of the magistrate and
granting the State's motion for summary judgment. Arnold appeals.

I.

The trial court's implied malice instruction, which caused the
United States Supreme Court to remand this case eight years ago,
continues to be the subject of appeal. At the guilt phase of Arnold's
trial, the trial court instructed the jury that murder is "the killing of
any person with malice aforethought either expressed or implied."
The trial court explained that malice may be expressed "as where one
makes previous threats of vengeance or where one lies in wait or
other circumstances which show directly that the intent to kill was
really entertained," or may be implied from the willful, deliberate and
intentional doing of any unlawful act without just cause or excuse, or
from the use of a deadly weapon. Based on United States Supreme
Court precedent, the South Carolina Supreme Court determined that
the implied malice portion of the court's instruction denied Arnold his
due process right by erroneously shifting the burden of proof as to
malice from the prosecution to the defendant.7 We agree and now
examine whether the error was harmless.

In Yates v. Evatt, the Supreme Court held that an implied malice
instruction substantially similar to the one given by Arnold's trial
court was constitutional error subject to harmless-error analysis.8 The
harmlessness standard for habeas review of constitutional error is
whether the error "had substantial and injurious effect or influence in
determining the jury's verdict."9 Therefore, Arnold must establish
_________________________________________________________________

7 Arnold, 420 S.E.2d at 838.

8 500 U.S. 391, 400-02 (1991), disapproved in part on other grounds,
Estelle v. McGuire, 502 U.S. 62, 72-3 n.4 (1991).

9 Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos
v. United States, 328 U.S. 750, 776 (1946)).

                    4
"actual prejudice" as a result of the implied malice instruction in order
to obtain habeas relief.10 The reviewing court, according to Yates,
need not find that the jury was totally unaware of the erroneous pre-
sumption. Instead, it must only determine the error was unimportant
in relation to the other evidence considered by the jury independently
of the erroneous presumption.11 In making such a determination, the
reviewing court must: (1) ask what evidence the jury actually consid-
ered in reaching its verdict; and (2) weigh the probative force of that
evidence as against the probative force of the erroneous presumption
standing alone.12

Rather than "conduct a subjective enquiry into the jurors' minds"
to discover what evidence the jury considered, the reviewing court
should analyze the instructions given to the jurors and apply the cus-
tomary presumption that the jurors followed the instructions in mak-
ing their decision.13 Throughout the jury charge on malice at Arnold's
trial, the trial court reminded the jurors to base their determination of
malice on all the evidence presented, that any malice presumption
was rebuttable, and that malice must be established beyond a reason-
able doubt. The defendants presented some evidence tending to rebut
malice, including Plath's testimony that he and Arnold did not partici-
pate in the murder. Thus, as in Yates, the jury was "free to look
beyond the unlawful presumption and consider all the evidence on
malice."14

Having determined that the jury considered the entire record, the
next question is whether the evidence was so overwhelming that the
jury would have found malice beyond a reasonable doubt absent the
_________________________________________________________________

10 Id. Although Yates applied the harmlessness standard found in
Chapman v. California, 386 U.S. 18, 24 (1967) (test is whether it appears
"beyond a reasonable doubt that the error complained of did not contrib-
ute to the verdict obtained"), we believe that Yates' method of analysis
is a valid one for determining whether actual prejudice was caused by a
jury instruction that unconstitutionally shifted a burden of proof from the
prosecution to the defendant.

11 Yates, 500 U.S. at 403.

12 Id. at 404.

13 Id.

14 Id. at 408.

                    5
erroneous presumptions.15 The South Carolina Supreme Court cited
fourteen pieces of evidence tending to show express malice on the
part of Arnold.16 Arnold argues that this evidence supports the predi-
cate facts of the erroneous presumptions, decreasing the probative
force of the evidence, and that the solicitor made references to the
implied malice instructions in his closing arguments, increasing the
probative force of the erroneous presumptions standing alone. Arnold
fails, however, to tip the scales sufficiently in his favor. Put simply,
this case reeks of express malice and any reasonable jury, notwith-
standing the implied malice instruction, would have found malice
beyond a reasonable doubt. We hold that the implied malice instruc-
tion was harmless error.

II.

Arnold claims the solicitors' closing arguments at his guilt and
resentencing trials were improper and prejudicial.

A.

Arnold initially raised the issue of the solicitor's guilt-phase com-
ments in his Third Amended Application for Post-Conviction Relief,
which the state court dismissed as untimely. As a general matter, fed-
eral habeas corpus review is unavailable where a prisoner has
defaulted his federal claim in state court pursuant to a state procedural
rule, "unless the prisoner can demonstrate cause for the default and
actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a funda-
mental miscarriage of justice."17 Arnold presents no evidence of cause
and prejudice and is unable to allege a fundamental miscarriage of
justice. Instead, Arnold argues that South Carolina's practice of in
favorem vitae review, wherein the state appellate court searches the
record for error without regard to whether an objection has preserved
it, allows us to disregard the state court default. This court rejected
an argument identical to Arnold's in Kornaherns v. Evatt, holding that
_________________________________________________________________

15 Id. at 405.

16 Arnold, 420 S.E.2d at 840.

17 Coleman v. Thompson, 501 U.S. 722, 750 (1991).

                    6
"unless the prisoner raises the specific objections before the state
court, we cannot determine whether the state court has properly
applied federal constitutional principles, or for that matter, whether
the state court has even considered these issues at all."18 Accordingly,
Arnold's due process claim concerning the solicitor's guilt-phase
comments is procedurally barred.

In addition, Arnold alleges that his counsel's failure to object to the
solicitors' guilt-phase comments violated his Sixth Amendment right
to effective representation. Arnold must demonstrate both that his
counsel's representation fell below an objective standard of reason-
ableness, and that there is a reasonable probability that, but for coun-
sel's actions, the results of the proceedings would have been different.19
This claim has been thoroughly reviewed and found meritless by both
the state court at the post-conviction relief hearing and the United
States district court. We agree that Arnold fails to establish either
deficient performance or prejudice.

B.

Turning to the resentencing-phase comments, Arnold contends that
the solicitors subverted the jury's role as an independent fact finder
by interjecting their personal opinions regarding the evidence, the
credibility of witnesses, and the jury's ultimate decision. According
to Arnold, improper references were made to the grounds for the
reversal of Arnold's first death penalty sentence, Arnold's failure to
testify, and a polygraph examination taken by a witness. In addition,
the solicitors allegedly appealed to passion and prejudice by urging
the jury to have the "guts" to sentence Arnold to death, speculating
about the possibility of Arnold escaping from jail if given a life sen-
tence, commenting on the amount of tax money that had been spent
on the trial, and asking the jury to put itself in the place of the victim.

Misconduct by a prosecutor in closing argument may be grounds
for reversing a conviction.20 As noted by the Supreme Court in
_________________________________________________________________

18 66 F.3d 1350, 1362 (4th Cir. 1995), cert. denied, 116 S. Ct. 1575
(1996).

19 Strickland v. Washington, 466 U.S. 668, 688, 694 (1984).

20 Berger v. United States, 295 U.S. 78, 89 (1934).

                     7
Darden v. Wainwright, however, the fact that comments were "unde-
sirable or even universally condemned" is not sufficient.21 The test is
whether the remarks "so infected the trial with unfairness as to make
the resulting conviction a denial of due process."22 In determining
whether a prosecutor's comments denied the defendant fundamental
fairness, the reviewing court should consider: (1) the nature of the
comments, (2) the nature and quantum of the evidence before the
jury, (3) the arguments of opposing counsel, (4) the judge's charge,
and (5) whether the errors were isolated or repeated.23

As discussed at length in Arnold's brief, this is not the first time
the closing arguments of the lead solicitor at the resentencing trial
have come under appellate scrutiny. Indeed, Arnold's original death
sentence was vacated by the South Carolina Supreme Court in part
because the lead solicitor told the jury he would never ask for the
death penalty in Beaufort again if the jury did not return with a rec-
ommendation that the death penalty be imposed.24 Apparently having
learned nothing from this rebuke, many of the remarks made by the
lead solicitor and his assistant solicitor at the resentencing trial were
needlessly inflammatory. In order to determine whether fundamental
fairness was implicated, however, the solicitors' comments must be
viewed in the context of the entire proceedings.25

An examination of the record offers little support for Arnold's
claim. Overwhelming evidence established the statutory aggravating
circumstance of kidnapping necessary for the jury to impose a death
sentence. The judge instructed the jurors that they must assess the
credibility and believability of the witnesses who testified and they
were not to be governed by sympathy, prejudice, passion or public
opinion in coming to a final decision. In addition, the remarks
objected to by Arnold were relatively isolated in the context of the
solicitors' lengthy closing arguments. In light of these facts, we find
_________________________________________________________________

21 477 U.S. 168, 181 (1986).

22 Id. (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

23 Lawson v. Dixon, 3 F.3d 743, 755 (4th Cir. 1993) (citing Darden,
477 U.S. at 182, and Donnelly, 416 U.S. at 647).

24 Plath, 284 S.E.2d at 230.

25 United States v. Young, 470 U.S. 1, 11 (1985).

                    8
the solicitors' comments did not so infect the resentencing trial with
unfairness as to make the resulting sentence a denial of due process.

III.

Arnold claims that the jury's viewing of the crime scene during the
resentencing trial violated his Sixth Amendment rights on two distinct
grounds. First, Arnold contends he was denied his Sixth Amendment
right to counsel because his trial attorneys were excluded from attend-
ing the jury view. Second, Arnold asserts he was denied his Sixth
Amendment right to the effective assistance of counsel because his
trial attorneys failed to adequately object to their exclusion. The
absence of counsel from a jury view is a virtually nonexistent issue
in the history of federal jurisprudence presumably because trial
judges, mindful of the Sixth Amendment, normally permit defense
counsel to attend.26

Gardner's murder took place in a wooded area near a garbage
dump on an island off the coast of South Carolina. As part of the
resentencing trial, the solicitor moved that the jury be taken to view
the crime scene. Defense counsel opposed the motion, noting that "the
scene had changed too much." The solicitor responded that the loca-
tion where the crime was committed had not changed, and that the
scene was relevant "particularly as to the kidnapping feature of [the
State's case], [because] it goes to show that they were at the most
God-forsaken place that there is in the world, I believe, to take this
woman out." The trial judge decided to permit the jury view, but pro-
hibited both the solicitor and defense counsel from attending. An
attorney representing John Plath expressed concern that the officers
who took the jury to the scene might make prejudicial statements. The
trial judge responded that he would "make the provision that they
would not say anything." The trial judge, the solicitor, and defense
counsel eventually agreed to certain details of how the view would be
conducted, including that the trial judge would accompany the jurors.
_________________________________________________________________

26 But see, United States v. Walls, 443 F.2d 1220, 1223 n.3 (6th Cir.
1971) (relying on supervisory authority over district court to find that
judge's visit to crime scene in the absence of defendant or counsel was
reversible error).

                    9
The jury view took place the following day, but there is no record or
transcript of the proceeding.

In examining this issue, both the district court and the South Caro-
lina Supreme Court relied on Snyder v. Massachusetts, a 1934 opinion
from the United States Supreme Court holding that a jury view does
not constitute part of a trial for purposes of a defendant's right to be
present.27 Regarding a bare inspection of the site, Justice Cardozo
wrote: "There is nothing [a defendant] could do if he were there, and
almost nothing he could gain."28 Under South Carolina state law a
jury view is not regarded as evidence or the taking of testimony.29
Accordingly, the previous reviewing courts concluded that the
absence of defense counsel at the jury view could not have prejudiced
Arnold, and therefore did not implicate any constitutional rights.

This line of reasoning rests on a flawed interpretation of Supreme
Court Sixth Amendment jurisprudence. Snyder is not a holding about
the right of defense counsel to be present at a jury view. In fact, it can
be inferred that the presence of defense counsel at the jury view was
one of the reasons why the exclusion of the defendant did not amount
to a constitutional violation.30 In addition, over the past forty years the
Court has determined that a right to counsel exists during any "critical
stage" of a defendant's criminal proceeding.31 For example, the Court
has expressly held that a right to counsel exists during a pretrial iden-
tification procedure,32 a preliminary hearing,33 a pretrial psychiatric
examination,34 sentencing,35 and an appeal.36 In general, "the accused
_________________________________________________________________

27 291 U.S. 97 (1934).

28 Id. at 108.

29 Plath, 313 S.E.2d at 625 (citing State v. Suber, 71 S.E. 466 (S.C.
1911)).

30 Snyder, 291 U.S. at 103-04.

31 Coleman v. Alabama, 399 U.S. 1, 7 (1970). This expansion was espe-
cially significant following the Supreme Court's recognition of a consti-
tutional right to counsel in state criminal proceedings in Gideon v.
Wainwright, 372 U.S. 335 (1963) nearly thirty years after Snyder.

32 United States v. Wade, 388 U.S. 218 (1967).

33 White v. Maryland, 373 U.S. 59 (1963).

34 Estelle v. Smith, 451 U.S. 454 (1981).

35 Mempha v. Rhay, 389 U.S. 128 (1967).
36 Douglas v. California, 372 U.S. 353 (1963).

                   10
is guaranteed that he need not stand alone against the State at any
stage of the prosecution, formal or informal, in court or out, where
counsel's absence might derogate from the accused's right to a fair
trial."37 The appropriate question is whether "potential substantial
prejudice to defendant's rights inheres in the particular" event where
counsel was absent.38

A jury view presents the danger of potential substantial prejudice
to a defendant. The jury could be influenced by the words or actions
of officers showing the scene, by the way in which the scene is exhib-
ited, or by the condition of the scene at the time of the view. Depriv-
ing defense counsel of access to all of the information received by the
jury might diminish the effectiveness of his advocacy. Given the inap-
posite holding of Snyder and more recent Supreme Court precedent,
we assume for the purpose of argument that the absence of Arnold's
counsel at the jury view amounted to constitutional error under the
Sixth Amendment.39

Arnold is entitled to a fair, but not a perfect, trial. In examining the
effect of constitutional errors on criminal convictions, the Supreme
Court has established a distinction between structural errors, which
require automatic reversal, and all other errors, which are subject to
harmless-error analysis.40 Therefore, we must determine the proper
classification of Arnold's alleged Sixth Amendment violation. Most
constitutional errors can be harmless and judges should be wary of
prescribing new structural errors unless they are certain that the
error's presence would render every trial in which it occurred unfair.41

The Supreme Court has "long since rejected the argument that, as
_________________________________________________________________

37 Wade, 388 U.S. at 226.

38 Id. at 227.

39 At oral argument, the State contended that a finding of constitutional
error would be a "new rule" under Teague v. Lane, 489 U.S. 288 (1989),
thus barring consideration of the underlying claim. We decline to
expressly determine the question of constitutional error, finding that the
claim fails even assuming the presence of error.

40 Arizona v. Fulminate, 499 U.S. 279, 306-07 (1991).

41 Id. at 306-10.

                    11
a general matter, the Sixth Amendment prohibits the application of
harmless-error analysis in determining whether constitutional error
had a prejudicial impact on the outcome of a case."42 For example, in
Satterwhite v. Texas, the Court held that the erroneous admission of
psychiatric evidence, which had been obtained in violation of the
defendant's right to consult with counsel prior to submitting to an
examination, was subject to harmless-error analysis.43 Only in cases
where "the deprivation of the right to counsel affected -- and contam-
inated -- the entire criminal proceeding" is reversal automatic.44

In a recent decision, Sherman v. Smith, this court held that an un-
supervised visit to a crime scene undertaken by a juror in a criminal
trial was subject to harmless-error analysis.45 We concluded that
"juror site visits can be discrete moments in the course of an other-
wise fair trial" and "it cannot be said with any certainty that a juror
site visit renders every trial in which it occurs unfair."46 If an unsuper-
vised juror site visit is subject to harmless-error analysis, then a super-
vised jury view in the absence of defense counsel must be subject to
no greater scrutiny. The reviewing court should "look to the nature
and extent of the [jury's] activity and assess how that activity fit into
the context of the evidence presented at trial."47 The level of conjec-
ture inherent in this inquiry is reduced, making it even more appropri-
ate for harmless-error analysis, when the jury view is personally
supervised by the judge.
_________________________________________________________________

42 Sullivan v. Louisiana, 508 U.S. 275, 282-83 (1993) (Rehnquist, C.J.,
concurring).

43 486 U.S. 249, 258 (1988).

44 Id. at 257 (citing Holloway v. Arkansas, 435 U.S. 475 (1978) (con-
flict of interest in representation throughout entire proceeding); Gideon
v. Wainwright, 372 U.S. 335 (1963) (total deprivation of counsel
throughout entire proceeding); White v. Maryland, 373 U.S. 59 (1963)
(absence of counsel from arraignment hearing that affected entire trial
because defenses not asserted were irretrievably lost); Hamilton v.
Alabama, 368 U.S. 52 (1961) (same)).

45 89 F.3d 1134, 1137 (4th Cir. 1996) (en banc), cert. denied, 117 S. Ct.
765 (1997).

46 Id. at 1138.

47 Id. at 1139.

                    12
The harmlessness standard on habeas review of constitutional error
is whether the error "had substantial and injurious effect or influence
in determining the jury's verdict."48 Kidnapping, under South Caro-
lina law, is "the forceful seizure, confinement or carrying away of
another against his will without authority of law."49 The remoteness
of the crime scene was therefore an important factor in establishing
the aggravating circumstance of kidnaping in Arnold's case. The
absence of his counsel at the jury view, Arnold argues, was prejudi-
cial because they were then unable to challenge the solicitors' charac-
terization of the site as a "God-forsaken place."

No amount of trial advocacy, however, would have convinced the
jury that a wooded area near a garbage dump on an island was any-
thing but a remote location. The jury view allowed the jurors to visu-
ally confirm this impression and was cumulative of other evidence
admitted at trial about the crime scene.50 The presence of the trial
judge, and his instruction that the jury view be conducted in silence,
also mitigated any possible prejudice to Arnold. In addition, the State
offered other substantial evidence from which the jury could conclude
that kidnaping was an aggravating circumstance.51

Jury views should be conducted in the presence of defense counsel.52
All of the elements of a perfect trial, however, are not required in
order to have a fair trial. After reviewing the circumstances surround-
ing the jury view and all of the evidence presented by the State at
Arnold's sentencing retrial, we harbor no "grave doubt as to [the]
harmlessness" of any potential constitutional error stemming from the
absence of Arnold's defense counsel.53

The district court and the South Carolina Supreme Court found that
_________________________________________________________________

48 Brecht, 507 U.S. at 637 (quoting Kotteakos, 328 U.S. at 776).

49 State v. Smith, 268 S.E.2d 276, 277 (S.C. 1980).

50 See Sherman, 89 F.3d at 1142.

51 See id. at 1143.

52 See generally Clemente v. Carnicon-Puerto Rico Management
Assoc., 52 F.3d 383, 386 (1st Cir. 1995) (suggesting "fundamental safe-
guards" that should be part of jury view).

53 O'Neal v. McAninch, 115 S. Ct. 992, 995 (1995).

                      13
Arnold's trial attorneys failed to object to their absence from the jury
view. To prove ineffective assistance of counsel, however, Arnold
must demonstrate both that his counsel's representation fell below an
objective standard of reasonableness and that there is a reasonable
probability that, but for counsel's actions, the results of the proceed-
ings would have been different.54 Even assuming there was an unrea-
sonable failure to object, Arnold's claim cannot succeed. This court
has held that the prejudice question addressed as part of an ineffective
assistance of counsel claim is essentially the same inquiry as made in
a harmless-error analysis.55 Having found the absence of counsel at
the jury view to be harmless error, we cannot fault counsel's failure
to object.56

IV.

The State argues that the limitations on our scope of review created
by § 104 of the Antiterrorism and Effective Death Penalty Act of
1996 ("AEDPA") prohibit our granting relief on two of Arnold's
claims.57 The AEDPA was signed into law after the filing of Arnold's
habeas petition, but § 104 does not have an effective-date provision.
Although the majority of this panel would be inclined to apply the
new limitation on our scope of review to all pending habeas petitions,
we note that the issue of retroactivity is currently before both the
Supreme Court and the Fourth Circuit.58 We decline, therefore, to step
_________________________________________________________________

54 Strickland, 466 U.S. at 688, 694.

55 Smith v. Dixon, 14 F.3d 956, 974 (4th Cir. 1994) (en banc) ("[F]or
all of the same reasons fully set forth . . . [in the part of the opinion]
addressing harmless error, [the defendant] is unable to show actual preju-
dice as a result of his attorney's failure to raise the heinousness claim on
direct appeal").

56 Anderson v. Warden, Maryland Penitentiary, 670 F.2d 1339, 1342,
n.10 (4th Cir. 1982).

57 Pub.L. No. 104-132, 110 Stat. 1214 (April 24, 1996). Section 104
amends 28 U.S.C. § 2254, the statute which governs the issuance of writs
of habeas corpus for persons in state custody. Although the new
§ 2254(d) may affect additional claims raised by Arnold, the state has not
asked us to consider its possible bearing on any other claims, and we
consider the issue waived. See Emerson v. Gramley, 91 F.3d 898, 900
(7th Cir. 1996), cert. denied, 117 S. Ct. 1260 (1997).

58 Lindh v. Murphy, 96 F.3d 856, 865 (7th Cir. 1996) (en banc), cert.
granted in part, 117 S. Ct. 726 (1997); Howard v. Evatt, No. 95-4017

                    14
onto shifting ground. Because the AEDPA does not affect our deter-
mination concerning the following claims, we will apply the preexist-
ing standards.59

A.

Arnold alleges the solicitors' use of his nickname"Mad Dog" dur-
ing the guilt trial and resentencing trial injected an arbitrary factor
into the proceedings in violation of the Eighth and Fourteenth
Amendments. The test for an arbitrary factor claim is whether the use
of the nickname "so infected the trial with unfairness as to make the
resulting conviction a denial of due process."60 Arnold testified at the
post-conviction relief hearing that he was given the nickname because
he frequently drank Mogen-David 20/20, a wine colloquially known
as "Mad Dog." The solicitors occasionally used the nickname during
both trials. Each trial, however, took place before a different jury.
Although we do not approve of the solicitors' decision to refer to
Arnold as "Mad Dog," upon review of the record we find the use of
the nickname did not deny Arnold the due process of law.

B.

Second, Arnold alleges that his counsel's failure to object to the
admission of an immunity agreement in which Cindy Sheets, the
prosecution's main witness, agreed to take a polygraph test, violated
his Sixth Amendment right to effective assistance of counsel. The
trial strategy pursued by Arnold's counsel, however, included a deci-
sion not to discredit Sheets' testimony because it suggested that John
Plath was the leader of the group. Furthermore, no evidence of the
results of any polygraph test were presented to the jury and the jury
had ample opportunity to assess Sheets' credibility during her lengthy
_________________________________________________________________

(4th Cir.) (opinion forthcoming based on April 8, 1997 en banc hearing).
Cf. Mackall v. Murray, No. 95-4018, slip op. at 6-7 (4th Cir. March 25,
1997) (relevant sections of AEDPA cannot be applied retroactively).

59 See Matthews v. Evatt, 105 F.3d 907, 922 n.12 (4th Cir. 1996).

60 Darden, 477 U.S. at 181 (quoting Donnelly, 416 U.S. at 643). See
Bell v. Evatt, 72 F.3d 421, 436 (4th Cir. 1995) (applying Darden stan-
dard to arbitrary factor claim).

                    15
appearance on the witness stand. Arnold fails to demonstrate either
deficient performance or prejudice stemming from the admission of
the immunity agreement.61

V.

Arnold argues, on three different grounds, that the trial court's
instructions to the jury at the resentencing trial were improper, mis-
leading or prejudicial. First, Arnold claims there is a substantial possi-
bility the jury could have thought it must unanimously agree as to the
existence of any mitigating circumstance. Second, Arnold contends
his due process rights were violated by the trial court's refusal to give
a requested instruction regarding the actual effect of a life sentence
or a death sentence. Finally, Arnold argues that the failure to give a
curative instruction concerning the admission of Cindy Sheets' immu-
nity agreement injected an arbitrary factor into the proceedings. We
address each claim in turn and find all of them meritless.

A.

The trial court instructed the jury that its sentence must be unani-
mous and that it must unanimously find the existence of any aggravat-
ing circumstances. Based on the Supreme Court's decisions in McKoy
v. North Carolina62 and Mills v. Maryland,63 Arnold nowclaims a
"substantial possibility" existed that the jury could have thought it
must also unanimously agree as to the existence of any mitigating cir-
cumstances. Unlike in McKoy or Mills, however, the jury instructions
never required the jury to find any mitigating factor unanimously. In
Kornaherns, this court addressed the same issue based on a nearly
identical set of instructions, and determined that the probability of
jury confusion on the issue of unanimity was not substantial.64
_________________________________________________________________

61 Strickland, 466 U.S. at 688, 694.

62 494 U.S. 433 (1990).

63 486 U.S. 367 (1988).

64 66 F.3d at 1364.

                      16
B.

The trial court refused to give Arnold's requested instruction
regarding the actual effect of a life sentence or a death sentence. In
light of the lead solicitor's speculation as to Arnold's future danger-
ousness, Arnold claims this refusal violated his due process rights.
The Supreme Court determined in Simmons v. South Carolina that
when the prosecution puts a defendant's future dangerousness in
issue, and the only alternative sentence to death is life imprisonment
without parole, due process requires that the jury be informed, either
by argument or instruction, that the defendant is parole ineligible.65 In
Arnold's case, however, the record reveals nothing to indicate Arnold
would have been parole ineligible. Alternatively, Simmons announced
a new constitutional rule that cannot be applied retroactively.66

C.

The trial court also refused to give Arnold's requested curative
instruction that the jury disregard the mention of a polygraph test in
Cindy Sheets' immunity agreement. The trial court held that the
charge was a charge on the facts in violation of the South Carolina
Constitution. Arnold counters that the admission of the immunity
agreement violated state evidentiary rules, thus mandating his
requested curative instruction. It is not the province of federal habeas
review, however, to reexamine state-court determinations on state-law
questions.67 The only issue before us is whether the state court's deci-
sion implicated any constitutional protection. Arnold claims that the
failure to give the curative instruction injected an arbitrary factor into
the proceedings in violation of the Eighth and Fourteenth Amend-
_________________________________________________________________

65 114 S. Ct. 2187, 2201 (1994) (O'Connor, J., joined by Rehnquist,
C.J., and Kennedy, J., concurring in the judgment); Townes v. Murray,
68 F.3d 840, 849-50 (4th Cir. 1995) (holding of the Court in Simmons,
because no single rationale explains the result, is the position taken by
those members who concurred on the narrowest grounds), cert. denied,
116 S. Ct. 831 (1996).

66 O'Dell v. Netherland, 95 F.3d 1214, 1238-39 (4th Cir.) (en banc),
cert. granted in part, 117 S. Ct. 631 (1996).

67 Estelle v. McGuire, 502 U.S. 62, 67-8 (1991).

                    17
ments. The test is whether Arnold was denied fundamental fairness.68
There is simply no reason to believe, however, that an inference about
a polygraph test, concerning a witness who testified at length on
direct and cross examination, significantly affected the jury's credibil-
ity assessment.

D.

Finally, Arnold argues that the cumulative effect of the trial court's
alleged errors in its instructions rendered Arnold's sentence of death
unreliable in violation of the Sixth, Eighth and Fourteenth Amend-
ments. Based on the findings of this court concerning the individual
claims of error, we reject this claim.

VI.

Just prior to oral argument, Arnold submitted a pro se supplemen-
tal brief in which he raised two additional claims. First, Gardner's
murder occurred on St. Helena Island in Beaufort County, South Car-
olina. Arnold now contends that St. Helena Island is not part of the
State of South Carolina and the State of South Carolina therefore
lacked the jurisdiction to try and convict him of the crime. Second,
Arnold argues that his Fifth Amendment right to testify was "chilled"
by the actions of his trial attorneys, who threatened to notify the trial
court if Arnold committed perjury. Upon review of the record, we
find both of these claims meritless.

VII.

For the foregoing reasons, we affirm the judgment of the district
court denying the writ of habeas corpus.

AFFIRMED
_________________________________________________________________

68 See Bell, 72 F.3d at 436.

                    18